DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 19; “computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program” 
(b)	Claim 21; “the processor is further configured to execute the computer program to implement following steps: inputting the word vector into the BiLSTM model to generate a first high-level feature vector” 
(c)	Claim 22; “processor is further configured to execute the computer program to implement following steps: acquiring training data” 
(d)	Claim 23; “processor is further configured to execute the computer program to implement following step: optimizing the CRF model through multiple iterations of a limited-memory Broyden-Fletcher-Goldfarb-Shanno (LBFGS) algorithm” 
(e)	Claim 25; “processor is further configured to execute the computer program to implement following step: performing word segmentation on the to-be-processed electronic text by using a word segmentation tool” 
(f)	Claim 27; “processor is further configured to execute the computer program to implement following step: performing data preprocessing on the to-be-processed electronic text” 
(g)	Claim 28; “computer program is configured to be executed by a processor to implement the steps in the method of recognizing a named entity according to claim 1” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Program/Processor not shown in drawings, Paragraph 0094
(b) Processor not shown in drawings, Paragraphs 0074-0078
(c) Processor not shown in drawings, Paragraphs 0081-0082
(d) Processor not shown in drawings, Paragraphs 0020-0021
(e) Processor not shown in drawings, Paragraph 0034
(f) Processor not shown in drawings, Paragraph 0032
(g) Processor not shown in drawings, Paragraph 0094
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 19 & 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 19 & 21-28 defines a “computer program” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 8, 18, 19, 25, 27 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150302242 A1 hereinafter, Lee ‘242) in combination with Quirk et al. (US 20180189269 hereinafter, Quirk ‘269).
Regarding claim 1; Lee ‘242 discloses a method of recognizing a named entity (i.e. Components of the electronic device may be combined into one entity that still performs the functions of the components. Paragraph 0226), 
comprising: acquiring to-be-processed electronic text (i.e. The content may be an image acquired by capturing a specific object through the camera module 140 functionally connected to the controller 110. The content is an image captured by executing a screen capturing function among functions of the electronic device 100. The content is text input to the display 120 by an input means such as an electronic pen in a handwriting input application such as a digital note or the like. Paragraph 0077);
wherein the to-be-processed electronic text comprises words, characters and/or symbols (i.e. The electronic device 100 may group adjacent vector images into one block (for example, if a set of adjacent vector images form one character, word, or sentence, the character, word, or sentence is constructed into one block). Paragraph 0091);
generating, based on each word in the to-be-processed electronic text, a corresponding word vector (i.e. The electronic device 100 determines intervals between generated vector images and/or the sizes of the vector images (for example, heights, widths, height and width ratios, or the like of the vector images) and constructs vector images having intervals and/or sizes within a predetermined range into one block. Paragraph 0094) 
and generating, based on each character or symbol in the to-be-processed electronic text, a corresponding character vector (i.e. The electronic device 100 determines intervals between generated vector images and/or the sizes of the vector images (for example, heights, widths, height and width ratios, or the like of the vector images) and constructs vector images having intervals and/or sizes within a predetermined range into one block. Paragraph 0094)  
Lee ‘242 does not expressly disclose the limitations as expressed below. 
Quirk ‘269 discloses generating a feature vector according to the word vector and the character vector by using a bi-directional long short-term memory (BiLSTM) model (i.e. The object of a verb has the graph LSTM unit associated with the verb fed into the graph LSTM unit associated with the object, so that the object incorporates the verb's hidden vector into its analysis of the object. The object has its hidden vector fed into the graph LSTM unit associated with the verb for which it is the object of. The graph LSTM neural network may include one or more DAG implementations or a bi-directional implementation of the syntactic structure of the segment being analyzed. Paragraph 0064);
and inputting the feature vector into a random field model to recognize the named entity and acquire a type of the named entity (i.e. The newly adjusted values are randomly chosen or adjusted from the current values, such as, for example, in a random walk or a “mutation” in an evolutionary process. Once the weight values are adjusted, method 400 returns to OPERATION 450 to apply the newly adjusted weights and bias vectors to the inputs to further refine the natural language relationship classifications for search. Paragraph 0069). 
Lee ‘242 and Quirk ‘269 are combinable because they are from same field of endeavor of speech systems (Quirk ‘269 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Lee ‘242 by adding the limitations as taught by Quirk ‘269. The motivation for doing so would have been advantageous to better enable users to query databases and file repositories to discover documents therein that contain a given entity or a relationship between entities that can produce more than the normal manually added metadata and the titles of documents. Therefore, it would have been obvious to combine Lee ‘242 with Quirk ‘269 to obtain the invention as specified.

Regarding claim 6; Lee ‘242 does not expressly disclose the limitations as expressed below. 
Quirk ‘269 discloses performing word segmentation on the to-be-processed electronic text by using a word segmentation tool, to acquire the words, the characters and/or the symbols in the to-be-processed electronic text (i.e. The word encoder 210 is configured to receive extracted words from various segments of natural language documents 120. Paragraph 0049).
Lee ‘242 and Quirk ‘269 are combinable because they are from same field of endeavor of speech systems (Quirk ‘269 at “Background”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Lee ‘242 by adding the limitations as taught by Quirk ‘269. The motivation for doing so would have been advantageous to better enable users to query databases and file repositories to discover documents therein that contain a given entity or a relationship between entities that can produce more than the normal manually added metadata and the titles of documents. Therefore, it would have been obvious to combine Lee ‘242 with Quirk ‘269 to obtain the invention as specified.

Regarding claim 8; Lee ‘242 discloses performing data preprocessing on the to-be-processed electronic text (i.e. A vector file (or a vector image tile) is created by pre-processing the content acquired by the electronic device 100 by Optical Character Recognition (OCR) and generating vector images from the pre-processed content. The OCR-based pre-processing may include removal of unnecessary information from strokes or characters included in the content and processing of the content to facilitate recognition. Paragraph 0082).

Regarding claim 18; Quirk ‘269 discloses a method of constructing a knowledge graph, comprising: recognizing a named entity by using the method of recognizing a named entity according to claim 1; and constructing the knowledge graph according to the recognized named entity (i.e. The knowledge base 190 is constructed by the graph LSM relation extractor 180 based on the documents 120 analyzed. Paragraph 0047)

Regarding claim 19; Lee ‘242 discloses a device (Fig. 1, Device 100) of recognizing a named entity, 
comprising: a storage (Fig. 1, Memory 150),
a processor (Fig. 1, Controller 110 i.e. The controller 110 may be implemented as a hardware module (for example, a processor). Paragraph 0076)
and a computer program stored in the storage and configured to be executed by the processor wherein the processor is configured to execute the computer program to implement the steps in the method of recognizing a named entity according to claim 1 (i.e. The memory 150 may store a control program for controlling the electronic device 100 or the controller 110, applications, or content. Paragraph 0072).

Regarding claim 25; Quirk ‘269 discloses wherein the processor is further configured to execute the computer program to implement following step: performing word segmentation on the to-be-processed electronic text by using a word segmentation tool, to acquire the words, the characters and/or the symbols in the to-be-processed electronic text (i.e. The word encoder 210 is configured to receive extracted words from various segments of natural language documents 120. Paragraph 0049)

Regarding claim 27; Lee ‘242 discloses wherein the processor is further configured to execute the computer program to implement following step: performing data preprocessing on the to-be-processed electronic text (i.e. A vector file (or a vector image tile) is created by pre-processing the content acquired by the electronic device 100 by Optical Character Recognition (OCR) and generating vector images from the pre-processed content. The OCR-based pre-processing may include removal of unnecessary information from strokes or characters included in the content and processing of the content to facilitate recognition. Paragraph 0082)

Regarding claim 28; Lee ‘242 discloses a computer-readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the steps in the method of recognizing a named entity according to claim 1 (i.e. At least a part of apparatuses (for example, modules or their functions) or methods (for example, operations) may be implemented as commands stored in a computer-readable storage medium, in the form of a programming module. Paragraph 0228)


Allowable Subject Matter
1.	Claims 2-5, 7, 9, 10, 21-24 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claim 4 depends on indicated objected claim 3. Therefore, by virtue of its dependency, Claim 4 is also indicated as objected subject matter. 

3.	Claim 23 depends on indicated objected claim 22. Therefore, by virtue of its dependency, Claim 23 is also indicated as objected subject matter. 


Examiners Statement of Reasons for Allowance
The cited reference (Lee ‘242) teaches a method for processing content in an electronic device and an electronic device for doing the same are provided. The method includes acquiring content including at least one character, and performing at least one of classifying the acquired content into at least one of a plurality of categories by analyzing the acquired content or generating vector images including a vector image corresponding to the at least one character based on the acquired content and displaying at least a part of the vector images on a display functionally connected to the electronic device. 
The cited reference (Quirk ‘269) teaches wherein long short term memory units that accept a non-predefined number of inputs are used to provide natural language relation extraction over a user-specified range on content. Content written for human consumption is parsed with distant supervision in segments (e.g., sentences, paragraphs, chapters) to determine relationships between various words within and between those segments.
The cited references  fail to disclose wherein wherein the generating the feature vector according to the word vector and the character vector by using the BiLSTM model further comprises: inputting the word vector into the BiLSTM model to generate a first high-level feature vector; concatenating the character vector with the first high-level feature vector to acquire a first transitional feature vector; inputting the first transitional feature vector into the BiLSTM model to generate a second high-level feature vector; concatenating the first transitional feature vector with the second high-level feature vector to acquire a second transitional feature vector; inputting the second transitional feature vector into the BiLSTM model to generate a third high-level feature vector; and using the third high-level feature vector as the feature vector; acquiring training data, wherein the training data comprises history electronic text, a history named entity, and a corresponding history named entity type; and optimizing a conditional random field (CRF) model according to the history electronic text, the history named entity, and the corresponding history named entity type; optimizing the CRF model through multiple iterations of a limited-memory Broyden-Fletcher-Goldfarb-Shanno (LBFGS) algorithm; wherein the to-be-processed electronic text comprises a Chinese electronic medical record; wherein the word segmentation tool comprises a Jieba word segmentation tool; evaluating a combination of the BiLSTM model and a conditional random field (CRF) model by using an evaluation parameter, wherein the evaluation parameter comprises: precision, recall rate, F1 score; wherein a database used by the word segmentation tool is an International Classification of Diseases (ICD) database. As a result, and for these reasons, Examiner indicates Claims 2-5, 7, 9, 10, 21-24 & 26 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Polonowski (US 20030169925 A1) - A system and method for translating a written document into a computer readable document by recognizing the character written on the document aim at recognizing typed or printed, especially hand-printed or handwritten characters, in the various fields of a form. Providing a pixel representation of the written document, the method allows translating a written document into a computer readable document by i) identifying at least one field into the pixel representation of the document; ii) segmenting each field so as to yield at least one segmented symbol; iii) applying a character recognition method on each segmented symbol; and iii) assigning a computer-readable code to each recognized character resulting from the character recognition method. The character recognition method includes doing a vector quantization on each segmented symbol, and doing a vector classification using a vector base. A learning base is also created based on the optimal elliptic separation method. System and method according to the present invention allow to achieve a substitution rate of near zero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677